DETAILED ACTION
This action is responsive to the Application filed 01/22/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 10, 19 of U.S. Patent No. 10,901,773 (hereinafter ‘773).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
		instant claim 1					‘773 claim 1
A method, comprising:
receiving, from a first virtual machine, a request to access a physical device of a computing device;
A method implemented with a processing device, comprising: receiving, from a first virtual machine, a request to access a physical device of a computing device;
assigning, by a processing device, the physical device to the first virtual machine in view of power state information associated with the physical device of the computing device,
in response to determining that the physical device of the computing device is available, assigning the physical device to the first virtual machine.

wherein the power state information is received from one or more other virtual machines of the computing device.
determining whether the physical device of the computing device is available in view of power state information associated with the physical device of the computing device, the power state information received from one or more other virtual machines of the computing device;


	Hence, instant claim 1 is deemed an obvious variant to the language of ‘773 claim 1.
	Instant (apparatus) claim 12 recites the same action steps as instant claim 1, whereas ‘773 (apparatus) claim 10 recites the same language as ‘773 claim 1.
	Hence, instant claim 12 is deemed obvious variant to ‘773 claim 10.
	Instant (medium) claim 20 recites the same action steps as instant claim 1, whereas ‘773 (medium) claim 19 recites the same language as ‘773 claim 1.
	Hence, instant claim 20 is deemed obvious variant to ‘773 claim 19.
	Instant (dependent) claims 2-11, 13-19 for being dependent upon a rejected claim, are considered non-patentable for the reasons set forth with the ODP from above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galloway et al, USPubN: 2012/0271998, discloses a RAID virtualization layer receiving request from a virtual machine for access or assignment to the hardware storage.
	Wang et al, USPubN: 2014/0137255, discloses program executed on a virtual machine delivering a RW request to a virtual machine supervisor for the latter to convert it into an escape instruction directed to a corresponding host computer on which the VM executes, the escape instruction containing information thereby physical HW devices are accessible to the VM supervisor to support the request.
	McKenzie et al, USPubN: 2013/0155083, discloses allocation of resources by a control virtual machine that connects I/O driver to a virtual machine for the latter to access a GPU entity on basis of emulation tasks quantity required for a graphics application, the latter as possible conditions prompting the control VM to preempt access to a graphic device by a first VM and reassign the access to a second VM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 07, 2022